DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The specification appears to use certain inconsistent initialisms specifically regarding the “heat exchange medium” introduced on page 5 using “HEM” (and additionally referenced as “HEM” in the second paragraph of page 10).  However, elsewhere in the specification (see e.g. the first paragraph of page 10, or the second paragraph of page 7 – list is not exhaustive) they appear to be referred to as “HXM”s.  The use of the letter “X” for the word “exchange” in the heat exchange context is sufficiently common in the art as to be clear, however, the specification should at minimum be consistent regardless of whether HEM or HXM is ultimately preferred.  If this interpretation is mistaken, and “HXM” is intended to refer to a different structure instead of a “heat exchange medium,” then the initialism “HXM” should be clearly defined, so long as such definition is fully supported by the original disclosure.
Appropriate correction is required.

Claim Objections
Claim 17 objected to because of the following informalities:  the claim depends from claim 15, but from the context it appears that it should depend from claim 16; it recites a vacuum source which lacks antecedent in claim 15 but which would properly have antecedent basis in claim 16.  This is interpreted as a simple typographical error.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 contains the trademark/trade name Aqualyte.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular type of Moisture Transfer Membrane and, accordingly, the identification/description is indefinite.
Claim 16 depends from claim 13, which is an “MEC according to claim 1,” but refers in the preamble to “The method of preparing an MEC according to claim 13.”  It is unclear whether this is a typographical error regarding the claim number (instead meaning to depend from claim 14, which is the first method claim) or, alternatively, whether it is intended to depend from claim 13 and introduce a new method claim, in which case it should refer to “a method” rather than “the method.”  From the 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-7, 12, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Heinzl (US PGPub 2014/0216916 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Heinzl in view of Meuleman et al (US PGPub 2011/0266219 A1).
With respect to claim 1, Heinzl teaches a membrane distillation device which as best understood satisfies the requirements of the claimed membrane evaporative condenser [Abs] including a repeating sequence of channels which include at minimum a condensation channel (K), (20) for condensation of a vapor (14) to a liquid, comprising two walls (18) of non-permeable material, where the walls which are not terminal in the sequence share walls with a conduit for containing a liquid evaporative medium (26), which itself further includes a moisture transfer membrane (22) for evaporating the medium; and an evaporation channel (V), (24) in which the non-terminal walls include the aforementioned LEM conduits [0040-0050, Fig. 1].  The system further includes suitable inlets for liquid/LEM (16 and “Feed, preheated, in”) and vapor (14), as well as suitable outlets for collection of condensate [0058] and concentrated LEM (“Concentrate, Stage 1, out”).
Heinzl does not explicitly teach flow paths for both inlet and outlet of working fluid.  However, Heinzl does teach sufficient flow paths from which fluid could pass both into and out of the evaporation channel (i.e. through the membrane wall, and/or both in and out from the open path of the channel) and whether they are used as such, in particular for “working fluid,” may be considered as drawn to the 

    PNG
    media_image1.png
    850
    578
    media_image1.png
    Greyscale

With respect to claim 2, at least in the depicted embodiments e.g. Fig. 1, the system may be considered as having zero evaporation-condensation channels (instead representing repeating condensation channel-evaporation channel pairs).
With respect to claims 5 and 6, as best understood the LEM may all be from primarily one source i.e. a single feed.  However, it is not clear what structure is required to provide “multiple sources” as any combination of streams upstream of the feed would appear to represent the intended use of the claimed device outside the scope of the claimed invention.  See e.g. MPEP 2115; the material 
With respect to claim 7, the system is discussed within the context of seawater which may be a non-potable source [0007].
With respect to claim 12, as above the system may employ water e.g. seawater for purification, and produce a purified water condensate.
With respect to claim 18, as above the system may be considered at least a distillation device and water treatment device.
Claims 3, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Heinzl in view of Meuleman et al.
With respect to claim 3, Heinzl teaches as above, including what are understood to be consistent with condensation channels and evaporation channels.  Heinzl is silent to any number of evaporation-condensation channels between them.
However, the use of evaporation-condensation channels is well known in the art for membrane vapor processes.  Meuleman teaches embodiments in which a feed or retentate stream is used e.g. to facilitate cooling in an evaporation-condensation channel, where such channel includes a vapor permeable membrane on one wall to allow vapor transfer, while providing a non-permeable membrane on the other side to provide a condensation surface [0019-0020, Figs. 1a-1b].
It would have been obvious to one of ordinary skill in the art to modify Heinzl’s taught system to include evaporation-condensation channels between the evaporation channels and condensation channels because, as in Meuleman, such combination channels may effectively employ existing streams such as the feed or retentate stream to effect additional condensation, thereby efficiently producing additional purified water.
With respect to claims 6 and 10, selecting appropriate sources for the specific channels, absent further recitation of the required flow paths or the like, would have been an obvious engineering choice for one of ordinary skill in the art, e.g. to provide feed to the evaporation-concentration channels which may be of suitable temperature to assist condensation without requiring excessive temperature adjustment (which is not a requirement for the evaporation channels).
With respect to claim 11, as above and as in Meuleman the evaporation channels may employ a sweep gas to enhance transfer, such that the use of a pump to provide at least gas flow would have been obvious [0031].  Further, Meuleman teaches that liquid feed typically includes pumping [0032].  Regardless, pumps are obvious engineering features to provide for controlling flow of fluid streams e.g. vapor or condensate streams.
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Heinzl or, in the alternative, under 35 U.S.C. 103 as obvious over Heinzl in view of Dais NPL (Dais Analytic Shps Largest Order in 14-Year History) (or Heinzl in view of Meuleman et al, further in view of Dais NPL).
See the 112(b) rejection above.  Aqualyte represents a trade name and is not sufficient to clearly define the required structure for the claimed invention.  As above, Heinzl teaches membranes which may be considered moisture transfer membranes to separate the liquid feed from the evaporation space, and teaches water as the LEM.  Heinzl therefore meets the broadest reasonable interpretation of the claim requirements.
Alternatively, see Dais NPL, which discusses Aqualyte as a brand of membrane technology, useful both in evaporation/condensation processes such as the “ConsERV” product line as well as specifically in water treatment processes such as the “NanoClear” product line.  Because Heinzl does not particularly limit the membrane employed, it would have been obvious to one of ordinary skill in the art to look to the art and e.g. to commercially available products, such as the Dais Aqualyte membrane technology, to employ in the taught system.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heinzl (or Heinzl in view of Meuleman et al) in view of Zhu et al (CN 102826700 A).
Zhu was provided by application.  A machine translation of the description is provided with this action.
Heinzl teaches as above but is silent to a filter before the LEM inlet i.e. to filter the liquid feed.
Zhu teaches membrane distillation seawater desalination and teaches providing a filter upstream of the seawater inlet [Abs] which is provided to remove solid particles and colloids to protect the membrane module [0015].
It would have been obvious to one of ordinary skill in the art to modify Heinzl’s taught process to feature an upstream filter because, as in Zhu, such a filter is useful to protect the membranes used for distillation from solid particles and the like.
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heinzl (or Heinzl in view of Meuleman et al) in view of Ehrenberg et al (US PGPub 2010/0170776 A1).
With respect to claim 9, Heinzl teaches as above but is silent to a vapor compression device which acts on a wet working fluid from the evaporation channel, to feed such fluid to the condensation channel.  Heinzl does teach directing fluid from evaporation channels to condensation channels e.g. in other stages [Fig. 4], but is silent to the compressor.
However, Ehrenberg teaches systems for e.g. desalination, distillation and the like using selective transfer membranes and evaporation/condensation [Abs] which may employ vapor compressors to collect water from evaporation chambers to direct them to condensers [0028].  The compressor enhances mixing of the vapor stream [0188-0189] to homogenize the temperature and enhance efficiency.  Further, the act of compressing can modify the condensation temperature required [0234].
It would have been obvious to one of ordinary skill in the art to modify Heinzl’s taught process to feature a compressor as in Ehrenberg, to homogenize the vapor stream and control the condensation temperature requirements, thereby enhancing efficiency.
With respect to claim 14, see the rejection of claim 1 above.  The claimed structures are taught or suggested by Heinzl (or Heinzl and Meuleman), and providing and connecting them to achieve the intended functions is implicit to the taught systems, or at minimum obvious.  Heinzl is silent to the specific use of a reservoir, recycling device, or drain although at minimum a drain may be considered obvious.
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Heinzl (or Heinzl in view of Meuleman et al) in view of Ehrenberg ‘766 et al (US PGPub 2013/0298766 A1).
Heinzl teaches as above but is silent to a specific channel as claimed with two outer channels for gas flow around an inner LEM channel to function as an evaporative chiller and dehumidifier.
However, Ehrenberg ‘766 teaches systems for cooling and separation and teaches an embodiment that combines a dehumidifier system with an evaporative chiller for cooling purposes [0070, 0073, Fig. 6] which employs two sets of moisture transfer membranes, one in which water vapor is pulled from an air stream to dehumidify the air, and another in which evaporative cooling is carried out [0074-0077].  It is contemplated that the same membrane structure may be used for multiple functions [0079], and there may be a lfow relationship of air and/or water between them [Fig. 6].
It would have been obvious to one of ordinary skill in the art to modify Heinzl’s taught process to include dehumidification and chilling functions as in Ehrenberg ‘766, to gain the benefit of taking advantage of the heat transfer behavior of the system for additional purposes, and as in Ehrenberg ‘766 to employ the same structures for multiple functions and provide suitable connections for flow of air and/or liquid.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Heinzl in view of Meuleman et al, further in view of Ehrenberg et al.
See the rejections of claims 3 and 14 above.  It would have been obvious to one of ordinary skill in the art to provide additional intermediate combination chambers as in Meuleman and, in view of . 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Heinzl (or Heinzl in view of Meuleman et al) in view of Ehrenberg et al, further in view of Ehrenberg ‘766 et al.
See the rejections of claims 13 and 14 above.  It would have been obvious to one of ordinary skill in the art to modify Heinzl’s taught process to include an evaporative chiller and humidifier arrangement which, as in Ehrenberg ‘766, may employ substantially the same materials and transfer processes to provide additional utility.  Further, Ehrenberg ‘766 teaches the use of an aspirator in combination with such system i.e. to provide necessary vacuum [0079].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777